DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the prior art, Hotz, does not disclose “the encryption table indicates one or more locations on the logical disk for storing the data and indicates a key used for encrypting the data”.  Examiner agrees that Hotz does not disclose this limitation; however, the cited prior art, Harwood, discloses the limitation as cited in Col 3, lines 24-35.  Harwood discloses that the storage area of disks are broken into several portions, which all have a distinct encryption key, that is defined by address ranges and Object IDs. The table, which includes the portion of the key table, stores a mapping (location) between the Object IDs and the encryption keys.  The table, which includes the portion of the device table, additionally stores a mapping between the device address ranges and the object IDs.  Therefore, the table, described by Hardwood, stores a mapping between the object IDs and the encryption keys used to encrypt data stored within the device address range (i.e., address range of a storage disk) associated with the object ID.  In view of the foregoing, Examiner respectively submits that the combination of Hardwood and Hotz renders the limitations of the independent claim 1 (and similarly of independent claim 7) obvious as the prior art, Harwood, already discloses the limitation for indicating the mapping/location for storing the data and a key used for encrypting the data.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Harwood (US 8170213) in view of Hotz (US 20050226408).
As per claims 1 and 7, Harwood discloses a method, comprising: 
receiving data to be written to a logical disk (Harwood, Col 4, 9-12, receive data to be written to a disk);
 generating an encryption table indicating one or more locations on the logical disk for storing the data and indicating a key used for encrypting the data (Harwood, Col 3, 24-35, Each portion having a distinct encryption key is defined by a device address range, and is associated with a distinct object ID. The device table stores a mapping between the device address ranges and the object IDs. The key table stores a mapping between the object IDs and the encryption keys used to encrypt data stored within the device address range associated with the object ID.); 
Harwood, Col 4, 9-15, encrypts the data and writes it on a disk)
Harwood does not disclose; however, Hotz discloses transmitting the encrypted data and the encryption table to a storage array (Hotz, Para. 0022, (h) transmitting the encrypted set of encryption tables, the encrypted set of selection tracks, and the encrypted set of setting parameters to the apparatus; Also, Para. 0062, encryption tables transform input data values into encrypted/decrypted data values; Para. 104, The setup file 508 is adapted to encrypt another encryption/decryption file (session file) for transmission, or decrypt another encryption/decryption file which is received in an encrypted format; Para. 0107, A setup file 516a which is associated with the identification code 504 is retrieved from a database memory containing the setup files 516. The setup file 516a is identical with the setup file 508. The verification site 512 automatically creates (assembles) a session file for the apparatus 502 using, for example, a pseudo-random number generator; Para. 0109, The selected sets of the encryption tables, the selection tracks, and the setting parameters form an automatically generated session file 518a. The session file 518a is then encrypted using the setup file 516a, and transmitted to the apparatus 502).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hotz, with the system and method of Harwood, given the benefit of  transforming each unit of the data into a unit of encrypted/decrypted data using the encryption table selected for that unit.
Claims 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harwood (US 8170213) in view of Hotz (US 20050226408) in view of Overby (US 20150089218).
As per claims 3 and 9, Harwood and Hotz do not disclose; however, Overby discloses the method of claim 1, further comprising: 
notifying the storage array that an encryption agent of a host system is activated (Overby, Para, 0043, Trusted Execution Environment (TEE) to perform the security services to verify the authentication information and store the encryption key as sensitive data. In response to the status operation, the auxiliary security memory would notify the TEE whether the authenticated data operation was successful or not (activated/deactivated).). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Overby, with the system and method of Harwood and Hotz, given the benefit of  performing an authenticated communication across a data flow pathway.
As per claims 4 and 10, Harwood and Hotz do not disclose; however, Overby discloses the method of claim 1, further comprising:
 notifying the storage array that an encryption agent of the host system is deactivated (Overby, Para, 0043, Trusted Execution Environment (TEE) to perform the security services to verify the authentication information and store the encryption key as sensitive data. In response to the status operation, the auxiliary security memory would notify the TEE whether the authenticated data operation was successful or not (activated/deactivated).); and 
responsive to the notifying, blocking write requests from the host (Overby, Para. 0089, If the auxiliary security memory did not successfully authenticate the contents of the data buffer , then the auxiliary security memory does not transmit the requested sensitive data to the TEE.). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Overby, with the system and method of Harwood and Hotz, given the benefit of  performing an authenticated communication across a data flow pathway.
As per claims 5 and 11, Harwood and Hotz do not disclose; however, Overby discloses the method of claim 1, wherein generating an encryption table comprises:
transmitting the encryption table to the storage array within a payload of a SCSI security protocol out (SPOUT) command (Overby, Para. 0054, The Trusted Execution Environment (TEE)  sets the security protocol field of the SECURITY PROTOCOL OUT (SPOUT) command to identify the authenticated data operation and transmits the SECURITY PROTOCOL OUT command. In response to receiving the SECURITY PROTOCOL OUT command, the auxiliary security memory retrieves the contents of the data buffer). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Overby, with the system and method of Harwood and Hotz, given the benefit of  performing an authenticated communication across a data flow pathway.
Claims 2, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harwood (US 8170213) in view of Hotz (US 20050226408) in view of in further view of Rich (20130044882).
As per claims 2 and 8, Harwood and Hotz do not disclose; however, Rich discloses the method of claim 1, wherein generating an encryption table comprises: 
providing an opaque key identifier, a start offset, a cipher to encrypt the data, and an initial vector (Rich, Para. 0046, KMIP attributes; Also, Para. 0051, 54, 59). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rich, with the system and method of Harwood and Hotz, given the benefit of  providing a mechanism by which clients pass additional metadata to facilitate enhanced key provisioning operations by a key management server.
As per claims 6 and 12, Harwood and Hotz do not disclose; however, Rich discloses the method of claim 1, wherein generating an encryption table comprises: 
generating an attribute of a key object associated with the key (Rich, Para. 0046, KMIP attributes; Also, Para. 0051, 54, 59).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rich, with the system and method of Harwood and Hotz, given the benefit of  providing a mechanism by which clients pass additional metadata to facilitate enhanced key provisioning operations by a key management server.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshima (US 5761301): marking forming apparatus, a method of forming a laser marking to an optical disk, a reproduction apparatus, an optical disk, and a method of 
Baran (US 20030200548): A system for the delivery of video on demand (VOD). A wireless remote control device generates keystroke signals for controlling a TV display and has a single button for restarting a selected program at a beginning of the selected program. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498       

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498